Citation Nr: 1620317	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  13-04 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 





INTRODUCTION

The Veteran served on active duty from August 1985 to May 2007.

This matter initially came before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO denied entitlement to service connection for hypertension and sleep apnea.  

In March 2015 the Board denied the Veteran entitlement to service connection sleep apnea and remanded service connection for hypertension.  The Veteran appealed the denial of service connection for sleep apnea to the United States Court of Appeals for Veterans Claims (Court), which, in January 2016, through a Joint Motion for Remand (JMR), vacated the Board's denial and remanded the matter back to the Board for additional development.  In March 2016, a letter was sent to the Veteran informing him he had 90 days to submit additional information or argument.  A response from the Veteran's representative was submitted that same month.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Virtual VA contains records that are duplicative of what is in VBMS or irrelevant to the claim.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With regard to the Veteran's claims of service connection for hypertension and sleep apnea, remand is required to obtain VA examinations and etiological opinions.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but 1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).

With regard to sleep apnea, the Veteran has reported recurrent symptoms of sleep apnea during and since service.  Specifically, the Veteran reported in his notice of disagreement that he has trouble sleeping such as snoring and pauses in breathing during sleep, and that he has experienced such since his time in the Navy.  He further noted on his substantive appeal that during service he reported being tired all the time and feeling lethargic.  Despite these reports of continued symptoms, the RO did not provide the Veteran with a VA examination.  Here, as the Veteran provided competent reports of experiencing sleep apnea symptoms during and since service, and has not yet been afforded a VA examination, remand is necessary to obtain an opinion regarding the etiology of his claimed sleep apnea disorder.

With regard to the Veteran's claim of service connection for his hypertension, the Board again finds that remand is necessary to obtain an addendum opinion.  The Board notes that the Veteran was afforded a VA examination for his hypertension in November 2012 and an addendum opinion in July 2015.  The July 2015 VA opinion found that it was less likely than not that the Veteran's hypertension was caused by his service; however, the examiner only based his negative opinion on the finding that there was no diagnosed hypertension while on active duty.  The Board finds this rationale to be inadequate and for this reason finds a remand necessary for a supplemental addendum opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran a VA examination to determine the nature and etiology of any sleep apnea that may be present.  The claims file must be made available to the examiner.  Any indicated tests and studies must be accomplished, to include consideration of whether a sleep study should be conducted, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must determine whether there is a diagnosis of sleep apnea.  

Second, the examiner must provide an opinion whether it is as least as likely as not (50 percent probability or more) that any current sleep apnea is related to service.  The examiner must consider the Veteran's lay statements of symptoms during service, the testimony of the Veteran that he snores and stops breathing while he sleeps, and the lay statement of the Veteran's wife, in addition to the other evidence of record.

4.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of the Veteran's hypertension.  If the examiner finds that an examination or examinations are warranted, they must be provided.  The entire claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided. 

The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the diagnosed disorder was caused by or had its onset in military service.  The examiner must consider whether the elevated readings during service and the elevated reading in 2009 indicate that hypertension is otherwise related to service.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




